Citation Nr: 1048338	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  09-29 397	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, 
Indiana




THE ISSUE

Entitlement to service connection for a scar from a spider bite. 




ATTORNEY FOR THE BOARD

A. Barner, Law Clerk







INTRODUCTION

The Veteran had active service from December 2002 to July 2003, 
and from June 2004 to June 2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In-service treatment records reveal that in June 2003, the 
Veteran was seen at sick call complaining of a bug bite on his 
right calf that had been there for five days.  The examiner 
assessed him as having an insect bite. 

In December 2007, the Veteran was seen at a private dermatology 
and skin care center, and on physical examination he was 
diagnosed as having a dermatofibroma of the right lower leg.  
Specifically, it was described as a sharply circumscribed dermal 
nodule with surface hyperpigmentation of the right lower leg, and 
the doctor noted a biopsy would be performed in the future if it 
became symptomatic or changed.  

In June 2008, the Veteran submitted a statement that he was 
bitten by a spider while in training, and sought medical 
treatment, which included antibiotics.  The Veteran reported that 
the bite healed into a noticeable scar requiring special 
dermatological treatment.  He stated that it was a quarter of an 
inch long and a quarter of an inch wide, and very red, with a 
bump. 

Based upon this evidence, the Board finds the threshold 
requirements are met for a VA medical examination and opinion.  
38 C.F.R. § 3.159(c); see McLendon v. Nicholson, 20 Vet. App. 79, 
81(2006).  VA is obligated to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A.  VA's duty to assist includes 
providing a medical examination and/or obtaining a medical 
opinion when such an examination becomes necessary to 
substantiate the claim.  38 U.S.C.A. § 5103A(d).  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA 
medical examination for the purpose of 
determining the nature and etiology of his 
claimed right calf scar.  The claims file 
must be furnished to the examiner for review 
in connection with the examination.  All 
necessary diagnostic tests, as determined by 
the examiner, should be completed and all 
pertinent findings should be reported in 
detail.  After examining the Veteran and 
reviewing his medical history, the examiner 
should provide an opinion as to whether any 
current right calf scar is at least as likely 
as not related to the bite (insect or spider) 
treated in service.  The examiner should 
provide a complete rationale for all 
conclusions reached.

2.  After undertaking any additional 
development deemed appropriate, readjudicate 
the issue on appeal.  If any benefit sought 
on appeal remains denied, the Veteran should 
be furnished with a supplemental statement of 
the case and be afforded a reasonable 
opportunity to respond before the record is 
returned to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2010).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


